Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 1 of 11 Page ID #5117



                           U.S. DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

   GERRY ARMBRUSTER #S02006,
                 Plaintiff,

   v.                                                  No. 3:16-cv-00544-MJR-MAB

   WEXFORD HEALTH CARE, INC.;                          Judge Michael J. Reagan
   BHARAT SHAH; RON VITALE; LORETTA                    Magistrate Judge Mark A. Beatty
   WILFORD,

                         Defendants.

                              DEFENDANTS’ MOTION IN LIMINE

          COME NOW Defendants BHARAT SHAH, M.D., WEXFORD HEALTH SOURCES,

   INC., and LORETTA WILFORD, by and through their attorneys, CASSIDAY SCHADE LLP,

   and for their Motions in Limine, move to exclude any evidence of, mention of, or reference to

   the following evidence:

          1.      Any application for insurance, insurance policy, or statement, evidence, or

   testimony concerning whether Defendants may have insurance in connection with Plaintiff’s

   claim or any reference to any coverage dispute or indemnity agreement between any of the

   parties to this action. FRE 411. The rule prohibiting evidence of insurance coverage was

   adopted “to address the concern that ‘knowledge of the presence or absence of liability insurance

   would induce juries to decide cases on improper grounds.’” Fidelity Natl. Title Ins. Co. of New

   York v. Intercounty Nat. Title Ins. Co., No. 00-c-5658, 2003 WL 2005233, *2 (N.D. Ill. April 30,

   2003), citing Advisory Committee Notes to FRE 411. It is the Plaintiff’s burden to establish that

   an exception to Rule 411 exists. Id. The certificate and/or policy of insurance should be excluded

   because of the prejudicial nature of the information, and the danger that such evidence will

   mislead the jury and confuse the issues. FRE 403.

          GRANTED: ________________                    DENIED: ________________
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 2 of 11 Page ID #5118



          2.      Any medical treatment provided to other inmates, including but not limited to any

   grievances filed by other inmates alleging inadequate medical care. Well-settled law prohibits a

   plaintiff from introducing evidence on other similar incidents absent a clear demonstration of

   substantially similarity between plaintiff’s claims and such claims or incidents. See, e.g., Ross v.

   Black & Decker, Inc., 977 F.2d 1178, 1185 (7th Cir. 1993) (internal citations omitted). The Court

   must weigh the factors favoring admissibility against the risks of unfairness, confusion, and

   undue expenditure of time in trying collateral issues. Nachtsheim v. Beech Aircraft Corp., 847

   F.2d 1261, 1269 (7th Cir. 1988). As the differences in circumstances and conditions between the

   two situations increase, the probative force of any such evidence decreases. Id. The party

   offering the proffered evidence has the burden of proof in establishing the similarity of a specific

   set of facts to the injury-causing incident. Id. at 128. Plaintiff has not set forth any evidence of

   any other substantially similar treatment provided to inmates; therefore, this Court should not

   permit him to present evidence of any to the jury. FRE 403(b)(1). Furthermore, this testimony

   would constitute inadmissible hearsay as it would be an out of court statement offered to prove

   the truth of the matter asserted. FRE 801, 802. Lastly, any testimony regarding the inadequacy

   of other inmates’ medical care is not only irrelevant, but would also be an improper opinion as

   Plaintiff has not endorsed anyone with the requisite knowledge, education, and training that has

   given such an opinion. FRE 403, 701. Therefore, this testimony should be barred.

          GRANTED: ________________                     DENIED: ________________

          3.      Defendants anticipate that Plaintiff may try to testify regarding statements that

   were made to him by non-party medical providers, including but not limited to previous parties

   voluntarily dismissed by Plaintiff. Any statements purportedly made by non-party medical

   providers that are not reflected in the medical records are inadmissible hearsay. Bombard v. Ft.




                                                    2
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 3 of 11 Page ID #5119



   Wayne Newspapers, Inc., 92 F.3d 560, 564 (7th Cir. 1996). Such statements do not fall under any

   exception to the hearsay rule, including the “statements made for purposes of medical diagnosis

   or treatment” exception which only applies to statements made to medical professionals, not

   statements made by medical professionals. Bombard v. Ft. Wayne Newspapers, Inc., 92 F.3d

   560, 564 (7th Cir. 1996) (emphasis added). Thus, any statements purportedly made by a non-

   party should be barred.

          GRANTED: ________________                        DENIED: ________________

          4.      Any documents,        testimony,    or   other   evidence    concerning    allegations,

   investigations, claims, discipline, employment testing, lawsuits, lawsuit settlements, or incidents

   that may be used as “bad acts” asserted against any Defendant, by any other person or entity,

   including but not limited to any other patient or state medical board. FRE 404(b)(1). This

   motion also includes any prisoner grievances filed against any Defendant or any employment

   action taken against or discussed with a Defendant as it is inadmissible character evidence and

   hearsay. FRE 404(b)(1), 801, 802. Further, evidence or testimony on these subjects is irrelevant

   and substantially more prejudicial than probative as it makes no element of Plaintiff’s claims

   more likely thus it should be barred. FRE 401, 402, 403.

          GRANTED: ________________                        DENIED: ________________

          5.      Plaintiff should be prohibited from admitting evidence of medical or other

   technical literature to the jury because such literature is generally prohibited as hearsay. See, e.g.,

   Goldberg v. Dep’t of Prof’l Regulation, 771 N.E.2d 1075, 1083 (Ill. App. 1 Dist. 2002), FRE

   801, 802, 803(18).     In addition, any such medical literature Plaintiff has not provided in

   discovery and listed in his pretrial disclosures should not be allowed at trial in order to avoid

   prejudice and surprise to the Defendants. FRCP 26(a).




                                                     3
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 4 of 11 Page ID #5120



          GRANTED: ________________                     DENIED: ________________

          6.      Plaintiff’s witnesses who are not physicians or have not otherwise been qualified

   as expert witnesses should not be permitted to offer testimony requiring specialized knowledge,

   education, or training. FRE 702. This includes Plaintiff himself, Warden Ronald Vitale, and any

   lay witnesses. Defendants anticipate Plaintiff may try to testify when he had a spinal cord

   compression or other testimony related to the diagnoses and treatment and future effects, if any,

   related to his spinal cord compression. Plaintiff does not have training in medicine and has not

   been qualified as an expert witness. Plaintiff should not be permitted to offer testimony regarding

   his condition as such testimony requires specialized knowledge, education, or training. FRE 701,

   702. Therefore, this Court should prohibit any such testimony.

          GRANTED: ________________                     DENIED: ________________

          7.      Plaintiff’s endorsed family medicine expert, Dr. Brown, should be barred from

   testifying, including via his authorized report, to matters outside his expertise. Defendants do

   not dispute that Dr. Brown can testify to matters of family medicine, but he is not an orthopedic

   surgeon or a neurosurgeon, thus he lacks the foundation to opine on matters requiring orthopedic

   or neurological expertise, including but not limited to when Plaintiff first developed a spinal cord

   compression, Plaintiff’s recovery from surgery, and Plaintiff’s anticipated future impairments, if

   any. FRE 702. (Doc. 133-7, 6:10-7:4; 9:11-24; 32:1-4). In fact, Dr. Brown admittedly lacks the

   foundation to opine on Plaintiff’s recovery from surgery and Plaintiff’s anticipated future

   impairments. (Doc. 133-7, 132:19-133:16; 134:17-135:14). The Court must determine whether

   a witness has expert qualifications on specific matters requiring specialized knowledge. See

   Ancho v. Pentek Corp., 157 F.3d 512, 515-17 (7th Cor. 1998) (excluding expert who did not

   possess requisite expertise in plant design). If a witness does not have the requisite knowledge,




                                                    4
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 5 of 11 Page ID #5121



   education, or experience, he or she should not testify on matters that require such expertise. See

   Id.   Therefore, this Court should prohibit any such testimony from Dr. Brown outside his

   expertise. FRE 701, 702.

          GRANTED: ________________                    DENIED: ________________

          8.      Any testimony from Dr. Brown that Dr. Shah performed no neurological testing

   on Plaintiff would be an improper opinion. Dr. Brown’s testimony is not based on the Plaintiff’s

   testimony, Dr. Shah’s testimony, or the documentation in the medical records, but instead is

   based on Dr. Brown’s preference for how such testing should be documented. (Doc. 133-7,

   48:24-50:20; 78:10-79:2; 80:4-18; 94:12-95:7; 103:3-14). As the parties agree that Dr. Shah

   performed some neurological testing, Dr. Brown’s contrary opinions are irrelevant and improper

   and will confuse the jury. FRE 403, 701, 702; (Doc. 133-4, 61:21-64:1).

          GRANTED: ________________                    DENIED: ________________

          9.      Plaintiff should be barred from questioning nursing witnesses or Defendant

   Wilford regarding areas outside their nursing practice, including but not limited to diagnosing

   and treating a spinal cord compression or asking them to opine on a doctor’s medical decision.

   225 ILCS 65/50-10; 225 ILCS 65/50-25; 735 ILCS 5/2-622; 735 ILCS 5/8-2501; Cummings v.

   Jha, 394 Ill. App.3d 439, 451 (5th Dist. 2009). Quoting Alm v. Loyola University Medical

   Center, 373 Ill.App. 3d 1, 6, 866 N.E.2d 1243, 310 Ill. Dec. 641 (2007); Sullivan v. Edward

   Hosp., 335 Ill.App. 3d 265, 269 (2nd Dist. 2002); Shanks v. Memorial Hosptial, 170 Ill. App.3d

   736, 739, 525 N.E.2d 177 (5th Dist. 1988); Shasteen v. Shelby Mem. Hosp., 2011 Il. App.

   Unpub. LEXIS 158 *12, 405 Ill. App. 3d 1222, 997 N.E.2d 1019 (5th Dist. 2011). Further, as a

   nurse cannot diagnose or treat a spinal cord compression, questioning on this area will mislead




                                                   5
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 6 of 11 Page ID #5122



   and confused the jury to believe otherwise, thus misrepresenting the law and Plaintiff’s claim.

   FRE 403. Accordingly, it should be barred. FRE 403.

          GRANTED: ________________                     DENIED: ________________

          10.     Any prior lawsuits against Dr. Sanders and Dr. Petkovich would be improper

   character evidence, more prejudicial than probative, and would mislead the jury. FRE 403,

   404(b). Specifically, Defendants disclosed Dr. Sanders as an expert internist in this matter. At

   Dr. Sanders’ deposition he testified that he was previously named in a lawsuit regarding a spinal

   cord compression, but there was no verdict against him or admission of liability. Given the

   nature of the previous claim, any testimony regarding this lawsuit will confuse the jury and

   mislead them to think that there was such a determination or admission. Further, this testimony

   could only be used improperly as implication of a prior bad act, thus it is substantially more

   prejudicial than probative. As such, the Court should bar this testimony or at a minimum bar the

   nature of the allegations in the previous lawsuit to minimize the prejudice to Defendants. FRE

   403, 404(b).

          GRANTED: ________________                     DENIED: _______________

          11.     The grievances, complaint, affidavits, letters and other documents demonstrating

   Plaintiff’s intent to commence this action and/or descriptions of the medical care at issue written

   by Plaintiff are inadmissible hearsay and should be barred from being entered into evidence as

   part of the Plaintiff’s case-in-chief. Because these items are Plaintiff’s out of court statements

   offered as conclusive proof of the assertions therein, they are inadmissible hearsay. FRE 801,

   802.   Further, these statements are self-serving and contain improper opinions and legal

   conclusions. As such, these should be barred. FRE 403, 701.

          GRANTED: ________________                     DENIED: ________________




                                                   6
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 7 of 11 Page ID #5123



          12.    Any documents, exhibits, affidavits or other evidence not produced within the

   timeframe allotted for discovery in this matter should be excluded. FRCP 26(a). Defendants

   filed a Motion to Strike with the Court regarding Plaintiff’s December 28, 2018 and January 4,

   2019 disclosures and endorsements filed well after discovery closed and while summary

   judgment was pending. For judicial economy, Defendants incorporate by reference the facts and

   argument in their Motion to Strike as if fully stated herein. (Doc. 173). Accordingly, this

   evidence should be barred.

          GRANTED: ________________                    DENIED: ________________

          13.    The Lippert expert reports, consent decrees, or any other documents related to

   opinions or findings regarding prisoner medical care in another case as they are wholly

   irrelevant, were untimely disclosed, constitute irrelevant, inadmissible hearsay, and no endorsed

   witness has the proper foundation to introduce such evidence. FRE 401, 402, 403, 602, 701, 801,

   802.   In fact, these reports have routinely been excluded from evidence, including in the

   Southern District of Illinois. Shawn Lucas v. Dr. Fenolgia and Wexford Health Source, Inc.,

   SDIL, 14-1008, (Doc. 123); See Tyrell Watkins v. Dennis Larson, et al., SDIL, 17-60, (Doc.

   130); See Diaz v. Chandler, 2016 U.S. Dist. LEXIS 35450 (N.D. Ill. Mar. 18, 2016). Defendants

   previously briefed these issues in their Motion to Strike. For judicial economy, Defendants

   incorporate by reference the facts argument in their Motion to Strike as if fully stated herein.

   (Doc. 173). Accordingly, this evidence should be barred.

          GRANTED: ________________                    DENIED: ________________

          14.    Settlement negotiations or any lack thereof in this case, or in any other cases or

   matters. Such testimony is irrelevant and admission of settlement negotiations undermines the

   public policy favoring out-of-court settlement. FRE 401, 402, 408.




                                                  7
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 8 of 11 Page ID #5124



          GRANTED:________________                     DENIED: ________________

          15.     Plaintiff should be barred from offering into evidence any Illinois Department of

   Corrections or Southwestern Illinois Correctional Center directives, policies, or protocols,

   Wexford policies, protocols, or guidelines, and the contract between the Illinois Department of

   Corrections and Wexford as they are irrelevant, substantially more prejudicial than probative,

   and they constitute hearsay. FRE 801, 802, 401, 402, 403.

           In Thompson v. City of Chicago, 472 F.3d 444, 446 (7th Cir. 2006), the plaintiff's

    decedent died following a struggle with police officers. The plaintiff sued several Chicago

    officers, alleging, among other things, excessive force in violation of the Fourth Amendment.

    Id. The trial court granted the defendants' pretrial motion in limine to exclude the Chicago

    Police Department's General Orders concerning the appropriate use of force, concluding they

    were irrelevant and substantially more prejudicial than probative. Id. at 453. The Seventh

    Circuit affirmed the exclusion of this evidence as irrelevant to whether the officers used

    reasonable force. Id. at 454; See also Whren v. United States, 517 U.S. 806, 815 (1996)

    (holding police manuals, guidelines, or general orders are not reliable gauges of what is

    reasonable); See also Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (recognizing §1983

    protects plaintiffs from constitutional violations, not violations of state laws, departmental

    regulations, or police practices).

           Similarly, in Edwards v. Staniec, an inmate appealed a district court’s order excluding

    administrative regulations regarding the use of restraints and corporal punishment at trial for

    the purpose of establishing the defendants’ conduct violated his constitutional rights. 389 Fed.

    Appx. 523, 526 (7th Cir. 2010) (non-precedential disposition). In affirming the district court,

    the Seventh Circuit held that “the relevant issue at trial was, as a matter of the federal




                                                   8
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 9 of 11 Page ID #5125



    constitution’s ban on cruel and unusual punishment, [whether] the officers used force

    maliciously and sadistically and not for the purpose of restoring order.” Id. The court further

    concluded, citing Thompson and Scott, that the regulations “were not relevant to this federal

    issue and therefore could have led to confusion of the relevant issues, a proposition we have

    repeatedly affirmed in the context of excessive-force cases.” Id. at 526.

           Consistent with the above opinions, this Court should conclude that administrative

    regulations, policies, protocols, and contracts are not relevant to Plaintiff’s claims as they do

    not make any element of Plaintiff’s claims more likely than not. Even assuming arguendo

    that a Defendant violated a contract, policy, or regulation, it would not create a reasonable

    inference that the Defendant’s actions were unreasonable or that the Defendant is liable under

    any of Plaintiff’s claims. Conversely, there is a substantial danger of unfair prejudice from

    admitting said evidence for any purpose. “Evidence is unfairly prejudicial in the context of

    Rule 403 if it will induce the jury to decide the case on an improper basis . . . rather than on

    the evidence presented.” Whitehead v. Bond, 680 F.3d 919, 930 (7th Cir. 2012). If the jury is

    presented with contracts, policies, or directives that may govern a Defendant’s conduct, the

    jury is likely to decide the case based on whether a Defendant fulfilled the employment

    obligations. However, that is not the correct standard and would mislead and confuse the jury

    as to the applicable legal standard, thereby lowering the Plaintiff’s burden in this case. As

    such, the above should be barred.

          GRANTED: ________________                     DENIED: ________________

          16.    Any statement, testimony, or argument about Wexford Health Sources, Inc. being

   a for-profit corporation, a “big” corporation or company, “evil” or a “bad” company, or similar

   descriptors is irrelevant and prejudicial to the Defendants. FRE 401, 402, 403. Furthermore,




                                                   9
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 10 of 11 Page ID #5126



   opinions about the corporation are irrelevant improper opinions and improper character evidence.

   FRE 401, 402, 403, 701. Additionally, if Defendant Wexford is dismissed from this matter on

   summary judgment, in addition to the above, any testimony related to Wexford whatsoever is

   substantially more prejudicial than probative and will mislead to jury to believe that Wexford is a

   defendant. FRE 403.

          GRANTED: ________________                     DENIED: ________________




                                                Respectfully submitted,

                                                CASSIDAY SCHADE LLP

                                                By: /s/ Jaclyn Kinkade
                                                    Attorneys for Defendants BHARAT SHAH,
                                                    M.D., WEXFORD HEALTH SOURCES,
                                                    INC., and LORETTA WILFORD

   Jaclyn Kinkade
   MO Bar 63935
   CASSIDAY SCHADE LLP
   100 North Broadway, Suite 1580
   St. Louis, MO 63102
   (314) 241-1377
   (314) 241-1320 (Fax)
   jkinkade@cassiday.com




                                                   10
Case 3:16-cv-00544-MJR-MAB Document 181 Filed 01/18/19 Page 11 of 11 Page ID #5127



                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 18, 2019, I electronically filed the foregoing with the

   Clerk of the Southern District of Illinois using the CM/ECF system. The electronic case filing

   system sent a “Notice of E-Filing” to the following:

   Arthur Loevy, Esq.
   Sarah Copeland Grady, Esq.
   Jon I. Loevy, Esq.
   Katherine A. Roche, Esq.
   Michael Knovitz, Esq.
   Adair Crosley, Esq.
   Loevy & Loevy
   311 North Aberdeen Street
   Third Floor
   Chicago, IL 60607
   jon@loevy.com
   Katie@loevy.com
   mike@loevy.com
   loevylaw@loevy.com
   sarah@loevy.com
   adair@loevy.com

   Rachel D. Schwarzlose
   Assistant Attorney General
   500 South Second Street
   Springfield, IL 62701
   rschwarzlose@atg.state.il.us



                                                                               /s/ Jaclyn Kinkade




                                                  11
